Citation Nr: 0708416	
Decision Date: 03/21/07    Archive Date: 04/09/07

DOCKET NO.  05-24 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the previously denied claim of entitlement to service 
connection for post-operative residuals of a spinal fusion at 
L4-S1.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1961 to February 
1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

The veteran initially claimed entitlement to service 
connection for a back disorder in the 1960s.  In a April 1968 
rating decision, the RO denied the claim of entitlement to 
service connection for a back condition.  The veteran was 
notified of the RO's decision in the same month.  A review of 
the record shows that he did not file a timely Notice of 
Disagreement (NOD) to appeal the decision.  Thus, the RO's 
April 1968 decision is final.  

In June 1975, the RO confirmed and continued the April 1968 
denial of entitlement to service connection.  The veteran was 
notified of the RO's decision in July 1975.  The veteran did 
not file a timely Notice of Disagreement (NOD) to appeal the 
decision.  Thus, the June 1975 decision is the last final and 
unappealed decision of record.  

In October 2003, the veteran filed a claim to reopen the 
previously denied claim of entitlement to service connection 
for a back disorder.  In May 2004, the RO determined that the 
veteran did not submit new and material evidence to reopen 
the previously denied claim of entitlement to service 
connection for post-operative residuals of a spinal fusion at 
L4, S1 (claimed as a back condition).  He was informed of the 
RO's decision by correspondence dated in June 2004.  The 
veteran properly appealed the decision and the issue is 
properly before the Board.  

In July 2006, the veteran presented personal testimony before 
the undersigned Acting Veterans Law Judge at a Travel Board 
hearing.  A transcript of the hearing is of record.  


FINDINGS OF FACT

1.  The RO's April 1968 decision denying entitlement to 
service connection for a back disorder is final.  

2.  The RO's June 1975 rating decision in which the RO 
confirmed and continued the denial of entitlement to service 
connection for a back disorder is the last final and 
unappealed decision of record.  

3.  The evidence received subsequent to the RO's June 1975 
decision is both new and material to the issue of entitlement 
to service connection; therefore, the claim is reopened.  

4.  The service medical records do not include complaints, 
treatment, or findings of a back disorder.  

5.  The post-service medical record includes evidence which 
shows that the veteran is diagnosed as having a current back 
disorder; however, the evidence does include a competent and 
persuasive opinion which relates the veteran's current back 
disorder to his period of service.  


CONCLUSIONS OF LAW

1.  The RO's June 1975 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2006).  

2.  The evidence received subsequent to the RO's June 1975 
decision is both new and material and the claim for 
entitlement to service connection is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2006).  

3.  Post-operative residuals of a spinal fusion at L4-S1 
(claimed as back disorder) was not incurred in or aggravated 
by the veteran's period of service.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  

The VA is required to assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VA is required to notify a claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, the VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, the VA will attempt to 
obtain on behalf of the claimant.  In addition, the VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

The Board notes that the United States Court of Appeals for 
Veteran's Claims (the Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
be provided "at the time" of, or "immediately after," the 
VA's receipt of a complete or substantially complete 
application for VA-administered benefits.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 119 (2004).  This was 
accomplished by correspondence (notice letter), dated in 
February 2004.  

More recently, the Court found that in cases for service 
connection, the VA must notify the claimant that, should 
service connection be awarded, a disability rating and an 
effective date for the award of benefits will be assigned.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The 
timing notification requirements listed in 38 C.F.R. § 3.159 
should include all downstream issues of the claim.  (i.e., 
the initial-disability-rating and effective-date elements of 
a service-connection claim).  See Dingess.  In a statement 
attached to a June 2006 and August 2006 correspondence, the 
veteran was provided with notice of the type of evidence that 
is necessary to establish a disability rating and effective 
date in the event that the claim is reopened and entitlement 
to service connection is granted.  

Accordingly, the Board finds that the requirement set forth 
in Dingess have been met.  The Board also notes that there is 
no prejudice to providing this notice after the initial 
adjudication of the claim of service connection.  In this 
regard, as the Board determines below that new and material 
evidence has not been submitted to reopen the finally decided 
service connection claim below, any questions regarding the 
assignment of a disability rating or an effective date is 
rendered moot.  

In February 2004, the veteran was provided with 
correspondence (notice letter) which informed him of the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The Board concludes that the discussions contained in the 
notice letter complied with VA's duty to notify.  For 
example, the veteran was specifically notified of the 
evidence that is necessary to substantiate a service 
connection claim; he was informed of the responsibilities 
imposed upon himself and VA during the claims process; he was 
informed of the evidence that VA received, and had not 
received, in connection with the claim; and he was informed 
of where to send the information and how to contact VA if he 
had questions or needed assistance.  The veteran was also 
notified of the efforts that VA would make to assist him in 
obtaining evidence necessary to substantiate the claim.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  He was also 
told, in essence, to submit all evidence he had in his 
possession that was relevant to the claim.  

Further, with regard to the requirement that the veteran 
submit new and material evidence to reopen the finally 
decided claim of entitlement to service connection for a back 
disorder, because the finally decided claim in this decision 
has been reopened, the Board need not make a determination as 
to whether the notice requirements of Kent v. Nicholson, No. 
04-181 (U.S. Vet. App. March 31, 2006), have been met.  See 
Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 
2006).  

The Board observes that VA also satisfied the duty to assist 
the veteran.  The record reflects that the veteran's service 
medical records, service personnel records, VA and non-VA 
medical treatment records, VA examination reports, lay 
statements, and statements made by the veteran have been 
obtained and associated with the claims file.  The veteran 
has not identified any other obtainable medical records or 
evidence pertinent to the claim.  The Board is similarly 
unaware of any outstanding obtainable evidence.  Therefore, 
the Board is satisfied that VA has complied with the duty to 
assist the veteran.  

II.  Analysis

The veteran essentially maintains that he has submitted both 
new and material evidence to reopen the previously denied 
claim of entitlement to service connection for a back 
disorder.  

General Law and Regulations for Establishing Evidence of New 
and Material Evidence

Generally, a final VA rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  See 38 U.S.C.A. § 7105(c).  Under 38 U.S.C.A. 
§ 5108, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The United States Court of 
Appeals for the Federal Circuit has held, however, that 
evidence which is merely cumulative of other evidence in the 
record cannot be new and material even if that evidence had 
not been previously presented to the Board.  See Anglin v. 
West, 203 F.3d 1343 (2000).  

The Board points out that the pertinent law and regulations 
contain an amended definition of new and material evidence 
and rules prescribing certain VA duties in the context of an 
attempt to reopen a finally decided claim, these changes 
specifically apply only to claims filed on or after August 
29, 2001.  See 38 C.F.R. §§ 3.156(a), 3.159(c), 
3.159(c)(4)(iii) (2001) (2006).  The veteran filed the claim 
to reopen the finally decided claim, subsequent to the 
effective date of the new regulations, and as the new 
regulations expressly apply to newly-filed claims to reopen, 
the Board finds that such provisions are applicable here.  
Therefore, the claim to reopen will be considered under the 
new regulations, as outlined below.  

Under the applicable law, "New" evidence means existing 
evidence not previously submitted to agency decision makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
See 38 C.F.R. § 3.156(a).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The evidence which 
must be considered in determining whether there is a basis 
for reopening the claim is that evidence added to the record 
since the last disposition in which the claim was finally 
disallowed on any basis.  See Evans v. Brown, 9 Vet. App. 
273, 284 (1996).  

Reopened Claim of Entitlement to Service Connection for Post-
operative Residuals of a Spinal Fusion at L4-S1 (claimed as a 
back disorder)

The RO's June 1975 rating decision in which the RO confirmed 
and continued the April 1968 denial of entitlement to service 
connection for a back disorder is the last final and 
unappealed decision of record, as the veteran was properly 
notified of the decision in July 1975 and he not appeal the 
decision.  

In order to reopen the claim for review on the merits, the 
veteran must show that he submitted new and material 
evidence.  The Board finds that the evidence received 
subsequent to the RO's last final and unappealed decision of 
record is both new and material to the claim of entitlement 
to service connection for a back disorder.  

A review of the record shows that prior to the veteran's last 
unappealed decision, the record did not include evidence 
which demonstrated that the veteran was diagnosed as having a 
back disorder which was incurred in or aggravated by his 
period of service.  (See the service medical records, the 
February 1968 medical report from J. G. Riley; an April 1968 
VA Hospital Summary Report; the April 1968 medical report 
from K. F. MacDonnell, M. D.; the April 1968 medical report 
from H. M. Marin M.D.; the May 1968 medical report from A. J. 
McCartney M.D.; the May 1973 medical report from J. P. 
Whalen, M.D.; the June 1973 medical report from A. P. 
Blumenthal; the April 1974 VA examination report; the August 
1973 VA Hospital Summary Report; the June 1974 VA Hospital 
Summary Report; records from Boston University Medical 
Center; an October 1974 Operation Report from G. R. Paul, 
M.D.; reports of Surgical Dictation; the  October 1974 
Radiologic Consultation Reports; the veteran's statements in 
support of the claim; and lay statements from others).  

The service medical records do not include evidence of a back 
injury or a back disorder/disability during the veteran's 
period of service.  The February 1961 service enlistment 
examination report was essentially normal.  The evaluation 
did not reveal any abnormalities of the spine.  The 
contemporaneous report of medical history shows that the 
veteran did not report having experienced a back injury or a 
back condition.  The service medical records show that the 
veteran received treatment for various complaints; however, 
the records do not show that the veteran complained of, or 
received treatment for, a back condition.  The December 1963 
service separation examination report was also normal.  The 
contemporaneous report of medical history shows that the 
veteran did not report having experienced a back injury or a 
back condition.  The report shows that the veteran described 
his health as good.  

The Board observes that the aforementioned post-service 
medical records which are listed in detail above, primarily 
pertained to disabilities which are not the subject of this 
appeal.  However, the February 1968 medical report from J. G. 
Riley M.D. states that the veteran presented to the doctor 
for the first time in June 1967 and reported that he injured 
the back on March 21, 1967 during the course of his 
employment.  He complained of back pain and discomfort.  
There were no other assertions provided by the veteran which 
addressed the onset of his back discomfort.  

The RO initially denied the veteran's claim of entitlement to 
service connection for a back condition in April 1968 on the 
basis that the service medical records did not include 
evidence of a back disorder which was incurred in service and 
that the post-service medical record demonstrates that the 
claimed back disorder was related to an injury which occurred 
during the course of his employment.  

Thereafter, the veteran submitted additional evidence in 
support of the claim.  The October 1974 records from the 
Boston University Medical Center reveal that the veteran 
presented with complaints of back pain.  He reported that he 
experienced back pain for a year after lifting a heavy table.  
The records show that the veteran underwent surgery for a 
preoperative diagnosis of spondylolisthesis, L5-S1, 
bilaterally.  The operation performed was an H graft and 
posteo-lateral spinal fusion from L4 to S1.  

In June 1975, the RO confirmed the prior denial of the 
veteran's claim of entitlement to service connection for a 
back disorder.  He was notified of the decision in July 1975.  
This is the last final and unappealed decision of record.  

The records submitted subsequent to the RO's June 1975 final 
decision includes evidence which essentially states that the 
veteran's current back disorder is related to his period of 
service.  (See the March and July 2005 medical report from S. 
S. Guram, M.D. at the South Carolina Internal Medicine 
Associates and Rehabilitation, LLC).  

The March 2005 and July 2005 opinions are new because these 
opinions were not of record at the time the RO rendered the 
June 1975 final decision.  These opinions address the 
existence of an etiological relationship between the 
veteran's current back disorder and his period of service.  
Evidence which demonstrates an etiological relationship 
between a current back disorder and the veteran's period of 
service is necessary to substantiate the claim on appeal.  
This type of evidence relates to an unestablished fact which 
is necessary to substantiate the claim.  38 C.F.R. § 3.156 
(a) (2006).  

Accordingly, the evidence received subsequent to the last 
final unappealed decision is both new and material, as the 
evidence relates to an unestablished fact which is necessary 
to substantiate the claim.  In view of the forgoing, the 
Board finds that the veteran has submitted new and material 
evidence to reopen the claim of entitlement to service 
connection for a back disorder.  Accordingly, the Board will 
consider the issue on a de novo basis.  

Entitlement to Service Connection for Post-operative 
Residuals of a Spinal Fusion at L4-S1 (claimed as a back 
disorder)

The veteran maintains that his current back disorder is 
related to his period of service.  In essence, he asserts 
that his back disorder is related to the physical demands of 
basic training during service.  (See the July 2006 Travel 
Board hearing transcript).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).  

In order to establish service connection for the claimed 
disorder, the following must be present: medical evidence of 
a current disability; medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2006).  

Certain chronic diseases, including arthritis, which become 
manifest to a compensable degree within the year after 
service, will be rebuttably presumed to have been incurred in 
service.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309 (2006).  

As for the veteran's period of active service, the service 
medical records do not include evidence which shows that the 
veteran complained of, or received treatment for, a back 
injury.  (See the February 1961 service enlistment 
examination report; the December 1963 service separation 
examination report; and the service medical treatment 
records).  

The post-service medical record reveals that the veteran 
complained of back pain and that he is diagnosed as having a 
back disorder.  The first post-service medical record which 
shows that the veteran complained of back pain is dated in 
February 1968.  The February 1968 medical report from J. G. 
Riley, M. D. reported that the veteran related the back pain 
to a March 1967 injury  during the course of his employment.  
(See the February 1968 medical report from J. G. Riley, 
M.D.).  

The veteran presented to University Hospital in October 1974 
with complaints of low back pain.  He reported that his 
complaints began one year ago when he experienced pain in the 
lumbar region after he lifted a heavy table.  The report 
shows that the veteran was diagnosed as having 
spondylolisthesis.  Thereafter, the veteran underwent surgery 
in October 1974.  The operation Report shows that a H graft 
and postero-lateral fusion L4-S1 was performed.  (See the 
October 1974 medical reports, to include the operation 
report, from Boston University Medical Center).  

The veteran filed the veteran's claim for entitlement to 
service connection for a back disorder in October 2003.  
Several diagnoses were reported in the records submitted in 
connection with the claim.  For example, the records include 
a diagnosis for spondylolisthesis, lumbar spondylosis, and 
lumbar disc disease.  (See the VA outpatient medical 
treatment records, dated from May 2003 to August 2003; the 
December 2004 X-ray reports from Lexington Magnetic Resonance 
Imaging (MRI); the December 2004 to August 2005 medical 
reports from S. S. Guram, M.D. and other medical care 
providers at South Carolina Internal Medicine Associates and 
Rehabilitation, LLC; and the VA medical treatment records, 
dated from March 2004 to November 2005.  

A review of the record shows that there are two opinions 
which speak to the etiology of the veteran's back disorder.  
The March 2005 medical report from S. S. Guram, M.D. states 
that the veteran has a history which is significant for 
stress during his period of service.  The doctor's opinion 
was that the veteran's low back problems resulted from 
stressful situations that he suffered during his period of 
service.  

The July 2005 medical report from S. S. Guram, M.D. states 
that the veteran continued to complain of excruciating low 
back pain, for which he takes narcotics in order to obtain 
relief.  The doctor reported the findings of the medical 
report from J. G. Riley, dated in February 1968, which stated 
that the veteran related that he injured his back during the 
course of his post-service employment.  With respect to the 
February 1968 medical report, S. S. Guram M.D. asserts that 
the veteran experienced back problems prior to the March 1967 
injury reported by the veteran in February 1968.  The doctor 
stated that the veteran's back was permanently aggravated 
during his period of service and stated that the veteran has 
a valid claim for service connection for low back pain.  

The veteran presented personal testimony before the 
undersigned during the July 2006 Travel Board hearing.  The 
veteran testified that during his period of service, he 
reported to sick call because he was unable to keep up with 
basic training.  He testified that he began to drink to help 
block the back pain that he experienced.  The veteran 
testified that he was diagnosed as having congenital at L5-S1 
in 1976.  He also testified that he injured his back during 
the course of his employment.  The veteran also testified 
that doctors have indicated that the onset of his back 
problems began when he was discharged from  service.  The 
veteran indicated that his platoon sergeant was willing to 
submit an affidavit which addresses the his reported back 
pain.  

The veteran submitted additional evidence in August 2006, a 
lay statement, accompanied by a waiver.  In the lay 
statement, B. Knowles reported that the veteran spend a 
considerable amount of time in the field providing 
communication support and that when a soldier hurt his back, 
the soldier did not go to the dispensary of sick call; 
instead, the individual would use alcohol to "kill pain " 
and trips to sick call were avoided.  He indicated that the 
veteran may have injured his back as a result of using a 20 
pound sledge hammer during his period of service and that he 
was unable to use the sledge hammer because of his weight.  
It is also reported that the veteran treated his back 
condition in the field.  

In view of the foregoing, the Board finds that the 
requirements to establish entitlement to service connection 
for post-operative residuals of a spinal fusion at L4-S1 
(claimed as a back disorder) are not met.  The record reveals 
that the veteran is currently diagnosed as having a back 
disorder and there are two medical opinions of record which 
relate the veteran's back disorder to his period of service.  
As such, the determinative issue in the veteran's case is 
whether the opinions, dated in June and March 2005, are 
probative on the issue of whether there is a relationship 
between the current back disorder and service.  

The Board has the responsibility to assess the credibility 
and weight to be given to the competent medical evidence of 
record.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992); see also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

In weighing the probative value of the two opinions provided 
by Dr. S. S. Guram in March and July 2005, the Board 
initially finds that the opinions are not supported by the 
evidence of record.  The March 2005 opinion essentially 
states that the veteran's back disorder is related to the 
veteran having experienced stress during his period of 
service.  A review of the service medical records shows that 
the veteran complained of several conditions during his 
period of service; however, stress was not one of them.  
There are no other post-service medical records which 
indicate that the etiological cause of the veteran's back 
disorder is stress.  In fact, the veteran has not submitted 
any statements in which he argues that his back disorder is 
the result of stress in service.  Moreover, Dr S. S. Guram 
did not provide a rationale for the basis of the opinion; for 
example, there is no discussion of the type of stress that 
allegedly caused the current back disorder.  He does not 
provide support for his opinion with evidence which has been 
associated with the claims file.  In fact, he did not provide 
any basis whatsoever for his opinion.  His opinion was 
conclusory in nature.  

The July 2005 opinion from S. S. Guram acknowledges that the 
veteran reported having injured his back during the course of 
his post-service employment on March 21, 1967.  The doctor 
asserted that the veteran had back problems prior to 1967 and 
opined that the veteran's current back disorder was 
permanently aggravated by his period of service.  A review of 
the service medical records shows that the veteran did not 
have a back condition at the time of his enlistment, or 
discharge, from service.  The post-service medical records, 
dated in the 1960s and 1970s clearly show that the veteran 
reported that his back complaints were related to an injury 
during the course of his post-service employment and to the 
lifting of a heavy table, post-service.  Accordingly, the 
July 2005 opinion is not supported by the evidence of record.  

The Board finds that the doctor's July 2005 report is brief 
and wholly conclusory, and does not explain the rationale or 
bases for the opinion.  That is, there is no explanation as 
to how the veteran's current back disorder was permanently 
aggravated by his period of service, or exactly when the 
disorder was aggravated.  

The Board also concludes that the while there is post-service 
evidence of degenerative disc disease, there is no evidence 
that the veteran was diagnosed as having arthritis of the 
spine within one year of his service discharge.  Therefore, 
presumptive service connection for back disorder is not 
warranted under 38 C.F.R. § 3.307, 3.309 (2006).  

The Board does not doubt the sincerity of the veteran's 
belief that he is diagnosed as having a back disorder which 
is related to his period of service.  However, as a layman 
without the appropriate medical training and expertise, he is 
not competent to provide a probative opinion on a medical 
matter, to include the diagnosis of a specific disability or 
opinion as to the origins of a specific disability.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  

The Board concludes that the record does not include a 
probative medical opinion which tends to link the veteran's 
current back disorder to his period of service.  
In reaching this conclusion, the Board finds that the 
preponderance of the evidence is against the claim of 
entitlement to service connection.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  As the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001); see also Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Thus, the claim is 
denied.  


ORDER

New and material evidence has been submitted to reopen the 
previously denied claim of entitlement to service connection 
for post-operative residuals of a spinal fusion at L4-S1 
(claimed as a back disorder) and the claim is reopened.  

Entitlement to service connection for post-operative 
residuals of a spinal fusion at L4-S1 (claimed as a back 
disorder) is denied.  



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


